DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-22, drawn to a display device, classified in B32B7/12.
II. Claims 23-30, drawn to a display device, classified in B32B7/12.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, where invention I requires patterns that invention II does not require, and invention II requires openings that invention I does not require.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions would require different search strings or search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Amy Bizon-Copp on September 22, 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-22.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 23-30 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 10 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0204867 Song et al.
Regarding claim 1, Song teaches a display device (paragraph 0002) comprising:
a display panel 110 which is foldable at a folding area FA of the display panel (paragraph 0010), 
a plate 130 which faces the display panel (figure 2) and is foldable together with the display panel, the plate comprising a bending portion corresponding to the folding area (paragraph 0049);
a plurality of patterns 151 defined in the support at the bending portion thereof (figure 2 and paragraph 0051);
an adhesive film 120 which is between the plate and the display panel and attaches the plate to the display panel (figure 2), the adhesive film 160 comprising a non-adhesive area 161 corresponding to the bending portion of the plate (paragraph 0060); and
a support plate 150 which is disposed below the plate (figure 2), the support plate comprising a first support plate and a second support plate spaced apart from each other at the bending portion of the plate (figure 2, NFA regions).
Song teaches that the patterns are defined in the rigid plate 150 rather than the support 130. However, “the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced,” (MPEP 2144.04 Section VI Part B). Therefore, absent evidence of criticality, duplication of the patterns such that they are present in both the rigid plate 150 and support 130 does not lend patentability to the claim. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the patterns in support 130 because the patterns allow for folding of the layer (paragraph 0051).
Song teaches that the adhesive film 160, rather than adhesive film 120, comprises a non-adhesive area. However, “the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced,” (MPEP 2144.04 Section VI Part B). Therefore, absent evidence of criticality, duplication of the non-adhesive area such that it is present in both the adhesive film 160 and adhesive film 120 does not lend patentability to the claim. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the non-adhesive area in adhesive film 120 because the non-adhesive area supports the pattern (paragraph 0061).
Regarding claim 2, Song teaches that the adhesive film which attaches the plate to the display panel further comprises a top surface and a bottom surface which is opposite to the top surface and closer to the plate than the top surface (figure 2),
wherein the non-adhesive area of the adhesive film extends from the bottom surface in a direction away from the plate (paragraph 0063).
Regarding claim 3, Song teaches that the non-adhesive area corresponds to the plurality of patterns in the plate (figure 2).
Regarding claim 4, Song teaches that the adhesive film which attaches the plate to the display panel further comprises: a first adhesive layer 260a; and a second adhesive layer 260b between the first adhesive layer and the plate (figure 4), wherein the non-adhesive area is in the second adhesive layer (paragraph 0075).
Regarding claim 5, Song teaches that the non-adhesive area in the second adhesive layer is a photo-cured area of the second adhesive layer (paragraph 0089).
Regarding claim 6, Song teaches that the second adhesive layer comprises an ultraviolet curable resin (paragraph 0089).
Regarding claim 7, Song does not explicitly teach a void. However, a void is an obvious variant of the UV resin taught (paragraph 0089). 
Regarding claim 9, Song teaches that the adhesive film which attaches the plate to the display panel further comprises an ultraviolet curable resin, and the non-adhesive area of the adhesive film is an ultraviolet cured area of the adhesive film (paragraph 0089).
Regarding claim 10, Song teaches that a lower film 140 facing the display panel with the plate therebetween (figure 2).
Regarding claim 16, Song teaches a lower adhesive film 160 facing the display panel with the plate therebetween (figure 2), wherein the lower adhesive film comprises a lower non-adhesive area 261 corresponding to the bending portion of the plate (paragraph 0075).
Regarding claim 17, Song teaches that the lower adhesive film comprises an ultraviolet curable resin, and the lower non-adhesive area of the lower adhesive film is an ultraviolet cured area of the lower adhesive film (paragraph 0089). 
Regarding claim 18, Song teaches a cushion layer 170 facing the plate with the support plate therebetween (figure 2, and paragraph 0053, where the layer provides a cushioning function by supporting impact).
Regarding claim 19, Song teaches that the cushion layer comprises: a first cushion layer 171 facing the plate with the first support plate therebetween; and a second cushion layer 172 facing the plate with the second support plate therebetween (figure 2) and spaced apart from the first cushion layer at the bending portion of the plate (paragraph 0054).
Regarding claim 20, Song teaches that the folding area of the display panel has a width along the first direction (figure 2), and the distance between the first support plate and the second support plate is less than the width of the folding area (paragraph 0054 and figure 2).
Regarding claim 21, Song teaches that each of the plate (paragraph 0132, metal member 1250), the first support plate and the second support plate (paragraph 0053 teaching that the support plates are rigid, and paragraph 0132 teaching that the rigid materials are made of metal) comprises a metal material.
Regarding claim 22, Song teaches a protection film 180 between the lower film and support (paragraph 0067, where the film need not be called a protection film to provide a protective function). Please note that "[c]laims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.” Therefore, the rearrangement of the position of the protection film 180 does not impart patentability to the claim unless it would modify the operation of the device. MPEP 2144.04 Section VI Part C.

Claims 8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0204867 Song et al as applied to claims 4 and 10 above, and further in view of EP 3 564 778 Park.
Regarding claim 8, Song teaches the display device but does not teach a base layer. Park teaches a display device including an adhesive layer between the display panel and a support including a base layer 771 between the first adhesive layer 751 and the second adhesive layer 753 (paragraph 0165). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the base layer of Park in the product of Song because this allows for the two adhesive layers to be different from each other in material, size, shape or any other feature as desired. 
Regarding claim 11, Song teaches the display device but does not teach a base layer. Park teaches a display device including a lower film comprising:
a shape restoring layer 230 (paragraph 0077, where the layer may function as a shape restoring layer without being called a shape restoring layer);
an upper adhesive layer NAD2 between the plate and the shape restoring layer (paragraph 0076); and
a lower adhesive layer 251,252 facing the upper adhesive layer with the shape restoring layer therebetween (paragraph 0086). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the lower film of Song with the lower film of Park because this film absorbs impact from external forces, protecting the display (paragraph 0077). 
Regarding claim 12, Park teaches that the shape restoring layer comprises polyurethane (paragraph 0077).
Regarding claim 13, Song teaches that the support plate faces the plate with the lower film therebetween (figure 2). Park further teaches that within the lower film, the lower adhesive layer comprises: a first lower adhesive layer 251 which is between the first support plate 241 and the shape restoring layer 230; and a second lower adhesive layer 252 which is between the second support plate 242 and the shape restoring layer 230 and spaced apart from the first lower adhesive layer at the bending portion of the plate (figure 7).
Regarding claim 14, Song in view of Park teaches that within the lower film, the upper adhesive layer (Park figure 7) comprises a lower non-adhesive area corresponding to the bending portion of the plate (Song paragraph 0060). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the non-adhesive area of Song in the upper adhesive layer of Park because the non-adhesive area supports the pattern (paragraph 0061) and allow for sliding during bending (paragraph 0063).
Regarding claim 15, Song teaches that within the lower film, the upper adhesive layer comprises an ultraviolet curable resin, and the lower non-adhesive area is an ultraviolet cured area of the upper adhesive layer (paragraph 0089).

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598. The examiner can normally be reached Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781